IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00268-CV

                   IN THE MATTER OF A.G., A JUVENILE



                           From the 77th District Court
                            Limestone County, Texas
                             Trial Court No. J-758-A


                          MEMORANDUM OPINION


      A.G. appeals from the trial court’s Dispositional Order of Transfer to the

Institutional Division of the Texas Department of Criminal Justice. We affirm.

                                   Background Facts

      On May 22, 2014, A.G. was found to have engaged in delinquent conduct by

committing the offense of indecency with a child and aggravated sexual assault of a child.

A.G. was placed on probation for ten years on a determinate sentence. On July 21, 2015,

the trial court modified A.G’s disposition and committed him to the Texas Juvenile Justice

Department for a determinate term of ten years with the possibility of transfer to the

Texas Department of Criminal Justice on his nineteenth birthday. On July 18, 2016, the
trial court held a release or transfer hearing pursuant to Section 54.11 of the Texas Family

Code. TEX. FAM. CODE ANN. § 54.11 (West Supp. 2016). The trial court signed an order

that A.G. be transferred to the care, custody, and control of the Institutional Division of

the Texas Department of Criminal Justice to serve the remainder of his ten year sentence.

                                      Transfer to TDCJ

        A.G. argues in the sole issue on appeal that the trial court did not provide sufficient

reasoning as to why it ordered the transfer of A.G. from TJJD to TDCJ. We review the

juvenile court's decision to transfer a juvenile from TJJD to TDCJ for abuse of discretion.

In re J.J., 276 S.W.3d 171, 178 (Tex.App.-Austin 2008, pet. den’d.); In re F.D., 245 S.W.3d
110, 113 (Tex.App.-Dallas 2008, no pet.). In deciding whether the juvenile court abused

its discretion, we review the entire record to determine if the court acted without

reference to any guiding rules or principles. In re J.J., 276 S.W.3d at 178. If "some

evidence" exists to support the juvenile court's decision, there is no abuse of discretion.

Id.

        A.G. states that his “appeal deals not with whether the district court abused its

discretion in ordering the transfer of A.G. to the Texas Department of Criminal Justice,

Institutional Division.” A.G. contends that the trial court’s findings are insufficient for

this Court to adequately review the transfer order.           A.G. does not “question the

applicability of the abuse of discretion standard to this matter,” but urges this Court to

apply an “abuse of guided discretion” analysis.


In the Matter of A.G.                                                                    Page 2
        The Texarkana Court of Appeals rejected the “abuse of guided discretion” review

in In the Matter of M.C., 502 S.W.3d 852, 858 (Tex.App. – Texarkana 2016, pet. den’d.). The

Texarkana Court of Appeals further rejected the argument that the abuse of discretion

standard violated M.C.’s due process rights. In the Matter of M.C., 502 S.W.3d at 857-858.

We agree with the Texarkana Court of Appeals and decline to adopt the “abuse of guided

discretion” standard.

        A.G. was initially found to have engaged in delinquent conduct by committing the

offense of indecency with a child and aggravated sexual assault of a child. A.G. was

placed on probation, but was later committed to the TJJD after violating the conditions of

his probation. At the transfer hearing, Tammy Coy, a liaison between TJJD and TDCJ,

testified that A.G. progressed through Stages 1 and 2 of his Sexual Behavior Treatment

Program (SBTP), but made no further progression through the program. Based upon

A.G.’s records, Coy recommended to David Riley, Executive Director of TJJD, that A.G.

be transferred to TDCJ. Riley ordered that A.G. continue in SBTP before he made a final

recommendation. A.G. still did not progress in his SBTP; however, Riley recommended

that A.G. be paroled.     Riley did not testify at the transfer hearing.      Despite the

recommendation of the executive director, Coy testified at the transfer hearing that in her

opinion, A.G. should be transferred to TDCJ.

        Desiree Welsh, a SBTP therapist at TJJD testified at the hearing that A.G. quit

participating in treatment and did not complete treatment. Welsh further testified that


In the Matter of A.G.                                                                Page 3
A.G. had trouble accepting criticism from his peers and that he got angry in group

sessions. Welsh stated that in a group session A.G. got an erection when talking about

his victims. Welsh testified that A.G. gave his sister’s phone number to another sex

offender at TJJD who then made unwanted phone calls to A.G.’s sister. A.G. was very

open with Welsh about his issues with pornography, and he told Welsh that he felt more

gratified looking at child pornography. A.G. indicated to Welsh that he feared he would

re-offend. A.G. was asked to write a letter explaining why he should not have to register

as a sex offender. A.G.’s entire letter consisted of his desire to go home and take care of

his young cousin. A.G. said he wanted to take care of his cousin and love his cousin.

Welsh testified that she was “very shocked” the executive director recommended parole

for A.G. because there were so many concerns.            In her personal opinion, Welsh

recommended transfer to TDCJ.

        Section 54.11 (k) of the Texas Family Code provides:

        In making a determination under this section, the court may consider the
        experiences and character of the person before and after commitment to the
        Texas Juvenile Justice Department or post-adjudication secure correctional
        facility, the nature of the penal offense that the person was found to have
        committed and the manner in which the offense was committed, the
        abilities of the person to contribute to society, the protection of the victim
        of the offense or any member of the victim's family, the recommendations
        of the Texas Juvenile Justice Department, county juvenile board, local
        juvenile probation department, and prosecuting attorney, the best interests
        of the person, and any other factor relevant to the issue to be decided.




In the Matter of A.G.                                                                    Page 4
TEX. FAM. CODE. ANN. 54.11 (k) (West Supp. 2016). In its order, the trial court stated that

it considered the pleadings, the evidence at the hearing, the argument of counsel, the

recommendations of the Texas Juvenile Justice Department, and other factors pursuant

to Section 54.11. The trial court stated at the transfer hearing that he considered the

testimony of the TJJD employees who worked with A.G. and appreciated their honesty

while disagreeing with the executive director. In the order, the trial court states that A.G.

is still in need of rehabilitation and the welfare of the community requires the transfer.

        The record and the trial court's findings and conclusions were sufficient to allow

us to conduct our review and reach the conclusion that the trial court did not abuse its

discretion in rendering its judgment. In the Matter of M.C., 502 S.W.3d at 856. We overrule

the sole issue on appeal.

                                        Conclusion

        We affirm the trial court’s judgment.




                                                  AL SCOGGINS
                                                  Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed April 19, 2017
[CV06]


In the Matter of A.G.                                                                  Page 5
In the Matter of A.G.   Page 6